The opinion of the court was delivered by
Lowrie, J.
— This is a granting of a river landing, “ so far as the same shall be necessary,” for erecting, maintaining, and supporting an intended bridge, and we cannot construe it as a grant of the land, but of a servitude or easement in it for the defined purpose. It is a right of way of a specified kind, and nothing more. The expression, “so far as,” might indicate the quantity of land, if it were used in another connection, but not necessarily so ; and we cannot regard it as being so definite in its meaning, as to entitle it to control the meaning that is fairly derived from the description of the thing granted, and that is appropriate to the purpose of the grant. Nor do we discover any circumstances in the case that would favor or require a different construction. .And the Statute of Limitations does not help out the case, for the grant being of an easement, the occupation under it must be regarded as the exercise of the right granted. Long enjoyment of an easement will establish a right to an easement, but not to the land itself. Here the adverse claim commenced when the land was turned to other uses, which was within the period required to give title under the statute.
Judgment affirmed.